Luke, J.
The defendant was convicted of possessing intoxicating liquors, and he excepts' to the overruling of his motion for a new trial. The evidence shows that the officers found whisky hidden “inside the enclosure” on the premises occupied by the accused, more whisky “over the wire fence,” and empty bottles and fruit jars that smelled of whisky “just over the fence” that enclosed the defendant’s premises. The trial judge, in overruling the motion for a new trial, which is based on the general grounds only, said: “The jury were satisfied of the guilt of the accused beyond a reasonable doubt, and I myself do not entertain the slightest doubt of his guilt.” The evidence warrants the verdict and the judgment overruling the motion for a new trial is

Affirmed.


Broyles, G. J„ and Bloodworth, J., concur.